On July 22, 2004, the defendant was sentenced to the following: Count I: Life imprisonment in the Montana State Prison, for the offense of Deliberate Homicide, a Felony; Count II: Ten (10) years in the Montana State Prison, for the offense of Tampering With or Fabricating Physical Evidence, a Felony; and Count III: Ten (10) years in the Montana State Prison, for the offense of Tampering With Witnesses and Informants, a Felony.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Greg Jackson. The state was represented by Mitch Young.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.